Title: To Thomas Jefferson from William C. Jenckes, 14 June 1804
From: Jenckes, William C.
To: Jefferson, Thomas


          
            Sir 
            Baltimore June 14th 1804
          
          From being obliged to leave the City of Washington I fear I have delayed the communication which you had the goodness to promise me upon the subject of my dismission, from the service of the U. States, as a Lieutt of the Navy—Permit me to Observe that there can be no circumstance so likely to inflict a lasting wound upon the reputation of any man, as the one to which I have alluded and I am sure you will consider the importance of the Matter to me as a sufficient apology for the trouble I now give—It gave me great pleasure to learn from you that you had given no authority to the secretary to revoke my Commission—and I hope you have had an Oppertunity of making the enquirey you mentioned. Should you discover that the proceedings upon which my dismission was grounded, were precipitate informal and altogether contrary to the spirit of our free government, (which request all persons who are dismised shall have proper notice of the Charges brought against them and also be allowed full time to make there defence) I hope you will not sanction a Step which has been taken without your Authority—
          If Your many great and important engagements will permit you to attend to this subject I shall be highly Obliged if you will inform me of the result by a letter addressed to me at this place—
          I am Sir Your Obet. humble Servant
          
            Wm. C. Jenckes 
          
        